                 Case 1:21-cv-01038-SAB Document 5 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY MANUEL ANGELO SILVA,                      Case No. 1:21-cv-01038-SAB

12                   Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       AND DELIVER SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF Nos. 3, 4)
15                   Defendant.

16

17         Plaintiff Anthony Manuel Angelo Silva filed a complaint on July 1, 2021, challenging a

18 final decision of the Commissioner of Social Security denying his application for disability

19 benefits. Plaintiff did not pay the filing fee in this action and instead filed an application to
20 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The Court found that Plaintiff’s

21 application did not demonstrate that he was entitled to proceed in this action without the

22 prepayment of fees and Plaintiff was ordered to file a long form application. (ECF No. 3.) On

23 July 20, 2021, Plaintiff filed a long form application to proceed in forma pauperis. (ECF No. 4.)

24 Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.

25         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

26 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of
27 Appellate Hearings Operations and may resume preparation of a certified copy of the

28 administrative record. The Court shall order that the complaint in this action be served and the


                                                   1
                 Case 1:21-cv-01038-SAB Document 5 Filed 07/21/21 Page 2 of 2


 1 matter will be stayed once service has been effected on the defendant. The parties are hereby

 2 directed to paragraph 1 of the scheduling order to be issued in this action, which provides that

 3 service of the Defendant shall proceed under the Court’s E-service program.

 4          Accordingly, IT IS HEREBY ORDERED THAT:

 5          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 6          2.      The Clerk of Court is DIRECTED to issue a summons; and

 7          3.      The Clerk of Court is DIRECTED to deliver to the Commissioner of Social

 8                  Security Administration and the United States Attorney’s Office at their

 9                  designated email addresses, a notice of electronic filing of this action along with

10                  the summons and complaint..

11
     IT IS SO ORDERED.
12

13 Dated:        July 21, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
